[Cite as State v. Stratford, 2022-Ohio-1497.]

                                COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                        :

                 Plaintiff-Appellee,                  :
                                                               No. 110767
                 v.                                   :

MATTHEW STRATFORD,                                    :

                 Defendant-Appellant.                 :


                                 JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: May 5, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-20-649674-A


                                                Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecutor, and
                 Kerry A. Sowul, Assistant County Prosecutor, for appellee.

                 Law Office of Timothy Farrell Sweeney, and Timothy F.
                 Sweeney, for appellant.

EMANUELLA D. GROVES, J.:

                Defendant-appellant, Matthew Stratford (“Stratford”) appeals his

conviction following a bench trial. For the reasons set forth below, we affirm.

                 In October of 2020, a grand jury indicted Stratford on three counts of

rape and two counts of gross sexual imposition. All counts had sexually violent
predator specifications attached. Stratford pled not guilty at his arraignment;

several pretrials were conducted, and after Stratford waived his right to a jury trial,

a bench trial commenced on June 17, 2021. Stratford elected to have the sexually

violent predator specifications heard separately.

             The allegations surfaced after T.P., Stratford’s daughter, was sent to a

juvenile detention center after an altercation with her mother, M.P. While there T.P.

revealed to staff that Stratford had sexually assaulted her from the time she was four

to six years old until she was 11. M.P. revealed at trial that T.P. disclosed the sexual

assault to her several months earlier, however, she was unable to convince T.P. to go

to the authorities. Ultimately, she did not want to force T.P. to report it but informed

her that they could do so when she was ready.

             After the disclosure, Lorain County Children’s Services (“LCCS”) began

to investigate the allegations. Matthew Ketterick, a continuous quality coordinator

for LCCS conducted a forensic interview with T.P. T.P. disclosed that one incident

occurred at her father’s apartment when they were sleeping on a futon next to her

father’s wife.    A second incident occurred while she was at her paternal

grandmother’s home.        That incident happened in a loft area away from the

remainder of the family.

             T.P.’s testimony at trial differed slightly from the statement given to

Ketterick. T.P. testified that her father’s other two children were in the home when

the first assault occurred. Her brother was upstairs in his room and her baby sister

was in a crib in the same room as the futon. T.P. testified the second assault occurred
when her father took her upstairs during a Super Bowl party at her paternal

grandmother’s home.

             At trial, M.P. was asked if she noticed any changes in T.P. M.P.

indicated, that once she realized what had been happening to T.P., she noticed that

T.P. stopped wearing dresses and skirts, and started wearing baggy clothes. T.P.

became very closed off and didn’t want to interact with anyone. T.P. didn’t want to

be touched and barely let M.P. hug her. Further, T.P. is not close to any male family

members. M.P. stated T.P. wants nothing to do with men. M.P. thought these

changes signaled puberty, or that T.P. was developing her own style.

            M.P. also relayed a story about the last time she took T.P. to visit

Stratford. Stratford and M.P. did not have a visitation plan. Typically, T.P. would

ask to visit Stratford and M.P. would arrange for her to have a visit. M.P. always

drove T.P. to visits and picked her up. On this occasion when she picked T.P. up,

Stratford put T.P. in the backseat of M.P.’s car and said to her, “Now, don’t forget

our secret.” When M.P. asked Stratford what that meant, he said, “Nothing.” After

they drove away, M.P. asked T.P. what the secret was. M.P. described T.P. as looking

disgusted, before replying, “Nothing.” T.P. never visited again, though she remained

in contact with Stratford via texts and phone calls. When looking back, M.P. testified

that she felt “dumb” and wondered how she did not catch on to what was happening

to her daughter.
             At the end of the state’s case, the state moved to dismiss one count of

rape as the count was not supported by the testimony. The trial court granted the

motion.

             The defense presented the testimony of S.S., Stratford’s mother, who

testified that she never had a Super Bowl party. She further testified that she had

several birthday parties over the years for family members, however, T.P. had never

attended because she lived too far away.

              The defense made a Crim.R. 29 motion for acquittal at the close of

testimony, that the trial court denied. After closing arguments, the trial court took

the case under advisement.

              On June 24, 2021, the trial court found Stratford guilty of one count

of rape and not guilty on the remaining charges. The trial court proceeded with the

hearing on the sexually violent predator specification. After submission of exhibits

and argument of counsel, the trial court found Stratford not guilty of the sexually

violent predator specification.

              On July 28, 2021, the trial court sentenced Stratford to life in prison

with parole eligibility after 25 years. Stratford appeals and assigns the following

errors for our review.

                           Assignment of Error No. 1

      Stratford’s conviction of rape is unconstitutional, in violation of his
      right to due process under the Ohio and U.S. Constitutions, because it
      is based on evidence that is insufficient under governing state and
      federal constitutional standards. A rape conviction based only upon
      the uncorroborated testimony of an alleged child victim, about an
      alleged incident which occurred many years ago when the child was
      only 4 to 6 years old, is constitutionally insufficient to sustain a
      conviction when the child’s testimony is contradictory, vague,
      insubstantial, and inherently improbable.

                          Assignment of Error No. 2

      Stratford’s conviction for rape is against the manifest weight of the
      evidence because it is based only upon the uncorroborated testimony
      of an alleged child victim, about an alleged incident which occurred
      many years ago when the child was only 4 to 6 years old, and when the
      child’s testimony is contradictory, vague, insubstantial, and inherently
      improbable.

Sufficiency of the Evidence

             In the first assignment of error, Stratford argues that his conviction

was not supported by sufficient evidence. We disagree.

             “A challenge to the sufficiency of the evidence supporting a conviction

requires a determination of whether the state met its burden of production.” State

v. Hunter, 8th Dist. Cuyahoga No. 86048, 2006-Ohio-20, ¶ 41, citing State v.

Thompkins, 78 Ohio St.3d 380, 390, 678 N.E.2d 541 (1997). Sufficiency of the

evidence involves a review of the evidence admitted at trial and a determination of

‘“whether such evidence, if believed, would convince the average mind of the

defendant’s guilt beyond a reasonable doubt.”’ State v. Goins, 8th Dist. Cuyahoga

No. 109497, 2021-Ohio-1299, ¶ 13, quoting State v. Jenks, 61 Ohio St.3d 259, 574

N.E.2d 492 (1991), paragraph two of the syllabus. We must determine, “whether,

after viewing the evidence in a light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime proven beyond a

reasonable doubt.” Id. The question is not ‘“whether the state’s evidence is to be
believed, but whether, if believed, the evidence against a defendant would support a

conviction.”’ Id., quoting Thompkins at 390.

              In order for the appellant to be convicted of rape, the state had to prove

beyond a reasonable doubt that Stratford did engage in sexual conduct with T.P.,

who was not his spouse, when T.P. was less than 13 years of age, whether or not he

knew T.P.’s age. Further, the state had to prove beyond a reasonable doubt that

Stratford purposely compelled T.P., who was under the age of ten at the time of the

offense, to submit by force or threat of force.

              T.P. testified about several incidents that occurred between herself

and her father. However, the incident that she remembered the most detail about

was the first. She testified that it occurred when she was five or six years old, which

would have been around 2011 or 2012. She testified that Stratford asked her if she

wanted to lay on his chest, something they had done before, and she said yes. He

then proceeded to pull down his pants, and then hers when, she testified, he

“penetrated me in the vaginal area with his penis.” T.P. testified that it lasted for

about 15 minutes. She then went upstairs to the bathroom. Stratford followed her

and told her this was their “little secret.”

              Based on this testimony, there was sufficient evidence if believed by

the trier of fact to support finding Stratford guilty of rape beyond a reasonable doubt.

Furthermore, there was sufficient evidence if believed by the trier of fact to support

a finding that Stratford compelled T.P. to submit by force or threat of force beyond

a reasonable doubt.
              The Ohio Supreme Court has noted that ‘“force need not be overt and

physically brutal, but can be subtle and psychological.”’ State v. Dye, 82 Ohio St.3d

323, 327, 695 N.E.2d 763 (1998), quoting State v. Eskridge, 38 Ohio St.3d 56, 58-

59, 526 N.E.2d 304 (1988), citing State v. Fowler, 27 Ohio App.3d 149, 154, 500

N.E.2d 390, 395 (8th Dist.1985). The forceable element of rape can be established

when it is shown that the rape victim’s will was overcome by fear or duress. Id.

“[B]ecause of a child’s dependence on his or her parents, a child of tender years has

no real power to resist his or her parent’s command, and every command contains

an implicit threat of punishment for failure to obey.” Id. This dynamic appears here

based on the father-daughter relationship between T.P. and Stratford, and his

instructing her that the incident was their “little secret,” an exhortation to tell no

one.

              Accordingly, we overrule the first assignment of error.

Weight of the Evidence

              In the second assignment of error, Stratford argues that his conviction

was against the manifest weight of the evidence. We disagree.

              ‘“[W]eight of the evidence involves the inclination of the greater

amount of credible evidence.”’ State v. Harris, 8th Dist. Cuyahoga No. 109060,

2021-Ohio-856, ¶ 32, quoting Thompkins, 78 Ohio St.3d at 387, 678 N.E.2d 541.

Weight of the evidence relates to ‘“the evidence’s effect of inducing belief.”’ Id.,

quoting State v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202, 865 N.E.2d 1264,

¶ 25, citing Thompkins at 386-387. The reviewing court must consider all of the
evidence in the record, the reasonable inferences to make from it, and the credibility

of the witnesses to determine “‘whether in resolving conflicts in the evidence, the

factfinder clearly lost its way and created such a manifest miscarriage of justice that

the conviction must be reversed and a new trial ordered.’” Id., citing Thompkins at

387, quoting State v. Martin, 20 Ohio App.3d 172, 485 N.E.2d 717 (1st Dist.1983).

              Furthermore, in examining the manifest weight of the evidence, “the

weight to be given the evidence and the credibility of the witnesses are primarily for

the finder of fact.” State v. Metz, 8th Dist. Cuyahoga Nos. 107212, 107246, 107259,

and 107261, 2019-Ohio-4054, ¶ 70, citing State v. DeHass, 10 Ohio St.2d 230, 227

N.E.2d 212 (1967), paragraph one of the syllabus. The trier of fact may ‘“believe or

disbelieve any witness or accept part of what a witness says and reject the rest.”’ Id.,

quoting State v. Antill, 176 Ohio St. 61, 67, 197 N.E.2d 548 (1964). ‘“[A]n appellate

court may not substitute its own judgment for that of the finder of fact.”’ Harris at

¶ 33, quoting State v. Maldonado, 8th Dist. Cuyahoga No. 108907, 2020-Ohio-5616,

¶ 40, citing State v. Awan, 22 Ohio St.3d 120, 123, 489 N.E.2d 277 (1986).

              In his brief, Stratford argues that T.P.’s recount of what happened was

implausible and marred by contradictions and inconsistencies. Stratford further

argues that T.P. had a motive to lie and made up the events to deflect attention from

abuse allegations against her mother. Finally, Stratford argues that the lack of any

contemporaneous outcry witness, i.e., a witness whom T.P. might have confided in

at the time of the alleged assault, and the absence of physical evidence are additional

bases that his conviction was against the manifest weight of the evidence. Based on
the foregoing, Stratford argues that the trial court lost its way and created a manifest

miscarriage of justice warranting the reversal of Stratford’s conviction.

               In a weight of the evidence challenge the trier of fact is “best able to

‘view the witnesses and observe their demeanor, gestures, and voice inflections, and

use these observations in weighing the credibility of the proffered testimony.’” State

v. McCall, 8th Dist. Cuyahoga No. 104479, 2017-Ohio-296, ¶ 14, quoting Wilson, 113

Ohio St.3d 382, 2007-Ohio-2202, 865 N.E.2d 1264, at ¶ 24.

               In the instant case, the record demonstrates that the trial court

weighed the victim’s testimony and resolved any inconsistencies. Ultimately, the

trial court dismissed one count of rape, finding there was insufficient evidence to

support it.    Further, the trial court found Stratford not guilty of three of the

remaining four counts, finding the counts were not proven beyond a reasonable

doubt.

               The trial court’s guilty finding on the remaining count of rape is

supported by the weight of the evidence. T.P. testified clearly about what occurred.

Stratford asks us to speculate that T.P.’s language is not typical for a 14 year old girl.

However, the trial court was in the best position to determine whether T.P.’s use of

language seemed forced or awkward indicating she was using words that were not

typical for her vocabulary.

              Stratford also argues that the way in which T.P. alleges the rape

occurred is implausible. Specifically, he argues that it is implausible that T.P. did

not cry out or protest during the assault, that it is implausible that it happened while
T.P. and Stratford were lying next to his wife, and the way in which it happened is

not “typically” the way the rape of a child would occur.

              There is no playbook for how a child would react to sexual assault or

the way in which the assault “typically” occurs. We cannot say that T.P.’s reaction

to and description of what occurred is so out of the realm of possibility that it lacks

credibility. With respect to the assault occurring while Stratford’s wife lay next to

them on the bed, the trial court is permitted to believe all, part, or none of the

testimony from a witness. Metz, 8th Dist. Cuyahoga Nos. 107212, 107246, 107259,

and 107261, 2019-Ohio-4054, at ¶ 70. The trial court could have believed that the

sexual assault occurred, but not that it occurred while Stratford’s wife was lying on

the bed with them.

              Finally, to the extent that Stratford argues that T.P.’s testimony was

not supported by forensic evidence or witness testimony, there is no requirement

that a rape victim’s testimony be corroborated. McCall, 8th Dist. Cuyahoga No.

104479, 2017-Ohio-296, at ¶ 15, citing State v. Brothers, 8th Dist. Cuyahoga No.

100163, 2015-Ohio-2283, ¶ 6, citing State v. Gingell, 7 Ohio App.3d 364, 365, 455

N.E.2d 1066 (1st Dist.1982).

              Based on the foregoing, we find that Stratford’s conviction was

supported by the greater weight of the evidence. Accordingly, we overrule the

second assignment of error.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.
      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue of this court directing the common

pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EMANUELLA D. GROVES, JUDGE

FRANK DANIEL CELEBREZZE, III, P.J., and
EILEEN A. GALLAGHER, J., CONCUR